Opinion issued February 4, 2021




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-20-00290-CV
                            ———————————
                  TAMMY SUE LESTOURGEON, Appellant
                                         V.
   CERS ENVIRONMENT SERVICES, INC., CERES MULCH, TEXAS
        ENVIRONMENTAL RECYCLING, ET AL., Appellees


                    On Appeal from the 127th District Court
                             Harris County, Texas
                       Trial Court Case No. 2019-13253


                          MEMORANDUM OPINION

      Appellant has not paid the filing fee or the fee for preparing the clerk’s record

and has not made arrangements to pay the fee for preparing the clerk’s record. See

See TEX. R. APP. P. 5, 20.1; see also TEX. GOV’T CODE ANN. §§ 51.207, 51.208,

51.941(a), 101.041; Order Regarding Fees Charged in the Supreme Court, in Civil
Cases in the Courts of Appeals, and Before the Judicial Panel on Multi-District

Litigation, Misc. Docket No. 15-9158. After the Court sent a notice to appellant that

the appeal might be dismissed if appellant did not pay the required filing fee,

appellant responded by filing a statement of inability to afford costs on appeal. On

July 28, 2020, the District Clerk advised that no payment arrangements had been

made for filing the clerk’s record. The Court notified appellant on July 28, 2020

that, should appellant not pay the fee for preparing the clerk’s record, the appeal was

subject to dismissal. See TEX. R. APP. P. 5 (allowing enforcement of rule); 42.3(c)

(allowing involuntary dismissal of case).

      On August 13, 2020, the Court issued an order explaining that, to avoid

payment for the appellate record, she was required to file the statement of inability

to afford payment of court costs in the trial court. See TEX. R. CIV. P. 145(a). A

supplemental clerk’s record was filed showing that appellant had filed a statement

of inability to afford payment of court costs in the trial court, but had checked the

box declaring that she could not “furnish an appeal bond or pay a cash deposit to

appeal a justice court decision,” rather than the box declaring she could not afford

to pay court costs.

      Accordingly, on August 25, 2020, the Court issued another order, notifying

appellant that the appeal might be dismissed unless appellant filed a revised

statement of inability to afford payment of court costs in the trial court, checking the


                                            2
proper box, and filed a supplemental clerk’s record by September 24, 2020,

demonstrating that she had filed the revised statement of inability to afford payment

of court costs in the trial court. A supplemental clerk’s record was filed with a

notation by the district clerk that no revised statement of inability to afford payment

of court costs had been filed in the trial court per our order. Appellant has filed no

further response to our order.

      Accordingly, we dismiss the appeal for want of prosecution. We dismiss all

pending motions as moot.

                                   PER CURIAM
Panel consists of Justices Hightower, Countiss, and Farris.




                                          3